700 F.2d 214
8 Collier Bankr.Cas.2d 143, 10 Bankr.Ct.Dec. 419
In the Matter of BRANIFF AIRWAYS, INC., et al., Debtor.BRANIFF AIRWAYS, INC., et al., Plaintiffs-Appellees,v.CIVIL AERONAUTICS BOARD, Defendant,American Airlines, Inc., Intervenor-Appellant.
No. 83-1048.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1983.

Ronald S. Orr, David H. Kennedy, Los Angeles, Cal., Stephen L. Taylor, Dallas Fort Worth Airport, Tex., for intervenor-appellant.
Kent Kibbie, Fort Worth, Tex., for Bank of New York, etc.
David Bonderman, Washington, D.C., Daniel C. Stewart, Dallas, Tex., for Braniff.
Robert J. White, Los Angeles, Cal., for Pacific Southwest Airlines.
John R. Blinn, Stephen A. Goodwin, Fort Worth, Tex., for amicus curiae Secured Bank Lenders to Braniff Airways.
Eloise E. Davies, Civ. Div., Dept. of Justice, Washington, D.C., for amicus curiae U.S.
Appeal from the United States District Court for the Northern District of Texas.
Before GEE, GARZA and POLITZ, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the District Court, essentially for the reasons stated in its memorandum opinion.  We add, in particular, that we conclude that 28 United States Code Secs. 1471(a) and (b) were not invalidated by the Marathon decision,1 but if they were, nevertheless, the jurisdictional grant of 28 United States Code Sec. 1334 remains effective during the transitional period.


2
AFFIRMED.



1
 The Northern Pipeline Construction Co. v. Marathon Pipeline Co., --- U.S. ----, 102 S.Ct. 2858, 73 L.Ed.2d 598 (1982)